Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO:

 SHATONDRA TEAGUE,

                Plaintiff,                                 JURY TRIAL DEMANDED

 v.

 CONVEY HEALTH SOLUTIONS, INC., a Florida
 for-profit corporation,

             Defendant.
 ____________________________________________/

                                COMPLAINT FOR DAMAGES

        Plaintiff, SHATONDRA TEAGUE, (“TEAGUE”), by and through her undersigned

 attorney, files this, her Complaint for Damages against Defendant, CONVEY HEALTH

 SOLUTIONS, INC., a Florida for-profit corporation, (hereinafter “CONVEY HEALTH”), and

 states as follows:

                                       INTRODUCTION

       1.    This is an action to recover minimum wage compensation under the Fair Labor

 Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”).

                                      JURISDICTION

        2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and

 28 U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, CONVEY

 HEALTH was an “enterprise engaged in commerce.” At all times pertinent to this Complaint,

 the corporate Defendant regularly owned and operated business engaged in commerce or in the
Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 2 of 6



 production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

 and 203(s).

        3.     Defendant, CONVEY HEALTH operated a healthcare technology company Plaintiff

 engaged in work that involved handling on a regular and recurrent basis “goods” or “materials,”

 as defined by the FLSA, which were used commercially in Defendant’ businesses, and moved in

 interstate commerce. This included technology equipment, medical supplies and accessories,

 and a variety of other materials used in this business which was manufactured outside of the

 State of Florida.

        4.     In addition to the foregoing, the Plaintiff is entitled to the protections of the FLSA as

 she was “individually covered” by that statute. During the Plaintiff’s employment, she was

 required to use instrumentalities of interstate commerce. The Plaintiff used instrumentalities of

 interstate commerce (mail, faxes, email and telephone calls) to, inter alia, assist in the operating

 of the Defendant’s healthcare technology company, which does a great deal of business over the

 internet and has customers/vendors/contractors throughout the United States.

        5.     Upon information and belief, during the relevant time period, the Defendant had an

 annual gross volume of sales made or business done of not less than $500,000.00.

        6.     The Defendant are subject to the jurisdiction of this Court because they engage in

 substantial and not isolated activity within the Southern District of Florida.

        7.     The Defendant are also subject to the jurisdiction of this Court because they operate,

 conduct, engage in, and/or carry on business in the Southern District of Florida.




                                                     2
Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 3 of 6



                                                    VENUE

        8.   The venue of this Court over this controversy is based upon the following:


                 a.       The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,

                 b.       Defendant were and continue to be a corporation doing business within

                          this judicial district.

                                                    PARTIES

        9.   At all times material hereto, Plaintiff, TEAGUE was “employee” of the Defendant

 within the meaning of the FLSA.

        10. At all times material hereto, corporate Defendant, CONVEY HEALTH was

 conducting its business in Pompano Beach, Broward County, Florida, with its principal place of

 business in that city.

        11. At all times material hereto, Defendant, CONVEY HEALTH was the employer of

 Plaintiff, TEAGUE.

        12. At all times material hereto, Defendant, CONVEY HEALTH was and continues to be

 an “employer” within the meaning of the FLSA.

        13. At all times material hereto, Defendant, CONVEY HEALTH knowingly, maliciously

 and willfully failed to pay Plaintiff, TEAGUE her lawfully earned wages in conformance with

 the FLSA.

        14. Defendant, CONVEY HEALTH committed a willful, malicious and unlawful

 violation of the FLSA and, therefore, are liable for monetary damages.




                                                       3
Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 4 of 6



        15. At all times material hereto, corporate Defendant, CONVEY HEALTH was and

 continues to be an “enterpris engaged in commerce” within the meaning of the FLSA.

        16. At all times material hereto, the work performed by Plaintiff, TEAGUE was directly

 essential to the businesses performed by Defendant.

        17. Plaintiff, TEAGUE has fulfilled all conditions precedent to the institution of this

 action and/or such conditions have been waived.

                                     STATEMENT OF FACTS

        18. On or about February 25, 2019, Plaintiff, TEAGUE began working for the Defendant

 as a shipping coordinator. Her employment ended on about April 8, 2019.

        19. The Defendant failed to pay TEAGUE any wages for her final workweeks.

        20. Defendant knowingly, maliciously and willfully operated its business with a policy of

 not paying wages in conformance with the applicable law, to the Plaintiff.

        21. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

 agreed to pay the firm a reasonable fee for its services.

                                    STATEMENT OF CLAIM:

                                              COUNT I

                   VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

        22. Plaintiff realleges Paragraphs 1 through 21 of this Complaint as if fully set forth

 herein.

        23. Plaintiff’s employment with Defendant was to consist of a normal workweek for

 which she was to be compensated at or above the FLSA minimum wage.




                                                   4
Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 5 of 6



        24. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

 minimum wages.

        25. Plaintiff worked hours for the Defendant for which she was paid below the statutory

 minimum wage.

        26. Plaintiff, TEAGUE worked hours for CONVEY HEALTH for which she was paid no

 wages at all.

        27. The Defendant’ failure to pay Plaintiff the proper minimum wage was willful.

        28. As a direct and proximate result of Defendant’ violation of the FLSA, Plaintiff is

 entitled to liquidated damages pursuant to the FLSA.

        WHEREFORE, Plaintiff respectfully requests:

        a.       judgment in her favor for all unpaid minimum wages due or payable;

        b.       liquidated damages;

        c.       attorney’s fees and costs pursuant to the FLSA;

        d.       post-judgment interest; and

        e.       all other and further relief this Court deems to be just and proper.

                                          JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as of right by jury.

 DATED: May 7, 2019.




                                                   5
Case 0:19-cv-61155-WPD Document 1 Entered on FLSD Docket 05/07/2019 Page 6 of 6



                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    1930 Tyler Street
                                    Hollywood, FL 33020
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com
                                    samara@boberlaw.com

                                    By: s/. Peter Bober
                                            PETER BOBER
                                            FBN: 0122955
                                            SAMARA ROBBINS BOBER
                                            FBN: 0156248




                                       6
